Exhibit 10.3

SECURITY AGREEMENT

Debtor:

Lender/Secured Party:

J.B. Hunt Transport, Inc.

SunTrust Bank

615 J.B. Hunt Corporate Drive

201 Fourth Avenue North

Lowell, AR 72745

Nashville, TN 37219

 

THIS SECURITY AGREEMENT (this “Agreement”) is entered into this 29th day of
September, 2006, by and between J.B. Hunt Transport, Inc., a Georgia corporation
with its principal offices located at the address set forth above (“Debtor”),
and SunTrust Bank, a Georgia state banking corporation with offices located at
the address set forth above, as Administrative Agent (“Administrative Agent”).

Reference is made to the Term Loan Agreement dated as of September 29, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Debtor, the Lenders from time to time party thereto, and
Administrative Agent, as Administrative Agent for the Lenders and a Lender.
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

1.             Security Interest and Indebtedness.  Debtor hereby grants
Administrative Agent a security interest in the property described on Exhibit A
hereto (as updated or as amended from time to time in accordance with the terms
hereof) (collectively, the “Collateral”), to secure prompt and full performance
and payment of (a) all amounts due under the Credit Agreement; (b) all amounts
that Administrative Agent may now or hereafter pay or advance at any time for
taxes, insurance, repairs, maintenance or other protection with respect to the
Collateral; and (c) all costs and expenses that Administrative Agent may incur
in enforcing or protecting its rights with respect to the Collateral or the
indebtedness secured by the Collateral, including attorneys’ fees (collectively,
the “Indebtedness”).

2.             Representations and Warranties. Debtor hereby represents and
warrants to Administrative Agent, as of the date that any Collateral is pledged
to Administrative Agent by Debtor and thereafter, that (a) Debtor is the sole,
true and lawful owner of the Collateral; (b) Debtor has a good unrestricted
right to grant a security interest in the Collateral; (c) there are no advances,
claims, liens, security interests or encumbrances against the Collateral except
as granted to Administrative Agent or as otherwise allowable under the terms of
the Credit Agreement; and (d) all descriptions of Collateral provided to
Administrative Agent are true and accurate.

3.             Debtor’s General Covenants. Debtor hereby covenants and agrees
that, until the Indebtedness has been paid in full, unless Debtor receives the
prior written consent of Administrative Agent: Debtor shall: (a) keep the
Collateral free from any liens, security interest or encumbrances except as
permitted under the Credit Agreement, (b) maintain the Collateral in good order
and repair, ordinary wear and tear excepted, (c) use the Collateral in
accordance with all laws, regulations and orders, except to the extent that a
failure to do so would not be reasonably likely to result in a Material Adverse
Effect, (d) not sell, transfer, or dispose of any of the Collateral except as
permitted under this Agreement or the Credit Agreement, and (e) pay


--------------------------------------------------------------------------------




when due all taxes and similar obligations that might result in a Lien on the
Collateral if not paid.  Debtor agrees to execute additional documents and take
such other actions (at its expense) as Administrative Agent may reasonably
request from time to time to implement or evidence the terms of this Agreement.

4.             Sale and Replacement of Collateral.  The Debtor may not sell or
otherwise dispose of any portion of the Collateral. Notwithstanding the
foregoing sentence, the Debtor may sell any trailer which is damaged or
destroyed in the ordinary course of business of Debtor and, if no Event of
Default exists, Debtor may retain the proceeds of any such sale. If an Event of
Default exists at the time of any such sale, all proceeds of such sale shall be
paid to Administrative Agent to be applied to the Indebtedness. As specifically
related to the trailers described on Attachment A-1 to Exhibit A, Debtor shall
amend and restate said attachment on a quarterly basis by providing an amendment
to this Agreement in substantially the form of Exhibit B attached hereto to
Administrative Agent within fifteen (15) days after the end of each calendar
quarter. Additionally, Debtor shall take all action necessary to comply with
Section 5 hereof and the other terms and provisions contained herein in relation
to any new or replacement Collateral reflected in such amendments.

5.             Perfection and Protection of Collateral.

(a)   General.  Upon the occurrence of an Event of Default, Debtor shall (at its
sole expense) execute, obtain, deliver and (if applicable) file or record all
financing statements, title applications and other title documents, and take all
other actions, that are necessary to perfect or protect Administrative Agent’s
security interest in the Collateral. Debtor hereby irrevocably appoints
Administrative Agent as its attorney-in-fact, which appointment is coupled with
an interest, to take any action that Administrative Agent may deem necessary to
perfect and/or continue the perfection of its security interests and to protect
the Collateral, including without limitation, the filing of any financing
statements without Debtor’s signature as permitted by applicable law. Debtor
agrees to pay, on demand, all costs, taxes and fees payable in connection with
any such filings or recordings. Debtor shall give Administrative Agent at least
ten (10) days prior written notice before retitling any Collateral from its
present jurisdiction, and, upon the occurrence of an Event of Default, shall (at
Debtor’s expense) promptly take all steps necessary or advisable to preserve
continuously the perfection and priority of Administrative Agent’s security
interests in the Collateral.

(b)   Titled Equipment. For each item of Collateral, the ownership of, or title
to, which is evidenced by a certificate of title (the “Titled Equipment”), the
Debtor shall list the jurisdiction in which each such item of Titled Equipment
is registered or titled, and the vehicle identification number, or other
appropriate serial number relating thereto, on Attachment A-1 to Exhibit A. Upon
the occurrence of an Event of Default, the Debtor shall cause the lien of the
Administrative Agent on such Titled Equipment to be noted on the certificate of
title relating thereto. Thereafter, Debtor will, at all times, (i) maintain the
registration and titling of each item of Titled Equipment in the jurisdiction
set forth with respect thereto on Attachment A-1 to Exhibit A and (ii) cause the
lien of the Administrative Agent on each item of Titled Equipment to be noted on
the certificate of title relating thereto.

2


--------------------------------------------------------------------------------




6.             Release of Collateral and Termination.  Upon the full and
indefeasible payment of all Obligations (as defined in the Credit Agreement) and
the termination of the Credit Agreement, the Administrative Agent, on behalf of
Lenders, shall execute such documents and releases to evidence the termination
of the Lien of this Agreement, at the cost and expense of Debtor.

7.             Inspection.  Debtor shall maintain adequate books and records
pertaining to the Collateral and shall permit Administrative Agent to visit and
inspect any of the Collateral and to examine Debtor’s books of record and
accounts with respect to the Collateral, all at such reasonable times and as
often as Administrative Agent may reasonably desire.

8.             Insurance.

(a)   Maintenance of Insurance. Debtor will maintain with financially sound and
reputable insurers insurance with respect to its properties and business against
such casualties and contingencies as shall be in accordance with general
practices of businesses engaged in similar activities in similar geographic
areas. Such insurance shall be in such amounts, contain such terms, be in such
forms and be for such periods as may be reasonably satisfactory to the
Administrative Agent. In addition, upon the occurrence of an Event of Default,
all such insurance with respect to the Collateral shall be payable to the
Administrative Agent as loss payee for the benefit of the Lenders and the
Administrative Agent. Without limiting the foregoing, Debtor will (i) keep all
of its physical property insured with casualty or physical hazard insurance on
an “all risks” basis with a full replacement cost endorsement and an “agreed
amount” clause in an amount equal to 100% of the full replacement cost of such
property, (ii) maintain all such workers’ compensation or similar insurance as
may be required by law, (iii) maintain, in amounts and with deductibles equal to
those generally maintained by businesses engaged in similar activities in
similar geographic areas, general public liability insurance against claims of
bodily injury, death or property damage occurring, on, in or about the
properties of Debtor and business interruption insurance and (iv) list and
maintain the Administrative Agent as an additional insured with respect to all
such casualty and liability insurance policies.

(b)   Insurance Proceeds. The proceeds of any casualty insurance shall, (a) so
long as no Default or Event of Default has occurred and is continuing, be
disbursed to Debtor for direct application by Debtor solely to the repair or
replacement of Debtor’s property so damaged or destroyed and (b) in all other
circumstances, be applied to the Obligations.

(c)   Continuation of Insurance. All policies of insurance shall provide for at
least thirty (30) days prior written cancellation notice to the Administrative
Agent. In the event of failure by Debtor to provide and maintain insurance as
herein provided, the Administrative Agent may, at its option, provide such
insurance and charge the amount thereof to the Debtor. Debtor shall furnish the
Administrative Agent with certificates of insurance and policies evidencing
compliance with the foregoing insurance provision.

9.             Debtor’s Use of the Collateral. As long as no Event of Default
has occurred,  Debtor may use the Collateral in the ordinary course of Debtor’s
business, subject to any

3


--------------------------------------------------------------------------------




conditions set forth in this Agreement. Upon the occurrence of an Event of
Default, Debtor’s right to so use the Collateral shall terminate until further
written notice from Administrative Agent.

10.          Remedies. Upon the occurrence and continuation of an Event of
Default (as defined in the Credit Agreement), Administrative Agent shall be
entitled to exercise any or all of the rights and remedies available at law or
in equity, including the rights and remedies of a secured party under the
applicable Uniform Commercial Code (the “Code”). Administrative Agent’s rights
and remedies include the right and power to sell, at public or private sale or
sales, or otherwise collect, dispose of or use all or any portion of the
Collateral and any part or parts thereof in any manner authorized or permitted
under the Code. Administrative Agent may apply the proceeds thereof toward
payment of the Indebtedness and toward payment of any costs and expenses
(including attorneys’ fees and legal expenses) incurred by Administrative Agent
in connection with any collection, sale or disposition of Collateral, in such
order or manner as Administrative Agent may elect in its sole discretion.
Additionally, and as an essential part of the bargained-for consideration
running to Administrative Agent and to the extent permitted by applicable law,
Debtor hereby expressly grants to Administrative Agent the contractual right to
purchase any or all of the Collateral at private sale any time after ten (10)
days’ notice of such sale has been sent to Debtor by Administrative Agent. Upon
Administrative Agent’s demand following an Event of Default, Debtor agrees to
assemble the Collateral at its usual place of business, or at such other
location as Administrative Agent may reasonably designate, and make it available
to Administrative Agent. To the extent that notice of sale is required by
applicable law, Debtor agrees that notice given as provided in Section 15(a)
hereof, at least ten (10) days before the date of the proposed public sale or
disposition or the date after which a private sale may be made shall be deemed
reasonable and shall fully satisfy any requirement of giving of notice.
Administrative Agent may postpone and reschedule any proposed sale at its option
without the necessity of giving Debtor further notice of such fact as long as
the rescheduled sale occurs within sixty (60) days of the originally scheduled
sale. All recitals in any instrument of assignment or any other document
executed by Administrative Agent incident to sale, transfer, assignment or other
disposition or use of any Collateral hereunder shall be sufficient to establish
full legal propriety of the sale or other action taken by Administrative Agent
or of any fact, condition or thing incident thereto, and all prerequisites of
such sale or other action shall be conclusively presumed to have been performed
or to have occurred.

11.          Debtor Waivers.  Except as expressly provided herein, and to the
fullest extent permitted by law, Debtor hereby waives (i) presentment, demand
and protest and notice of presentment, protest, default, nonpayment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, contract rights, documents, instruments, chattel paper and
guaranties at any time held by Administrative Agent on which Debtor may in any
way be liable and hereby ratifies and confirms whatever Administrative Agent may
do in this regard; (ii) notice prior to taking possession or control of the
Collateral or any bond or security that might be required by any court before
allowing Administrative Agent to exercise any of Administrative Agent’s
remedies, including the issuance of an immediate writ of possession, except as
expressly required herein; (iii) any marshalling of assets, or any right to
compel Administrative Agent to resort first or in any particular order to any
other collateral or other entities before enforcing its rights as to the
Collateral or pursuing Debtor for payment of the Indebtedness; (iv) the benefit
of all valuation, appraisement and exemption laws; (v) notice

4


--------------------------------------------------------------------------------




of acceptance hereof; (vi) any right to require Administrative Agent to
terminate its security interest in the Collateral before both termination of
this Agreement and payment in full of the Indebtedness; and (vi) any claims and
defenses based on principles of suretyship or impairment of collateral. Debtor
acknowledges that the foregoing waivers are a material inducement to
Administrative Agent’s entering into this Agreement and that Administrative
Agent is relying upon the foregoing waivers in its future dealings with Debtor.

12.          General Authority. Effective immediately but exercisable by
Administrative Agent (or its designee) only upon an Event of Default, Debtor
hereby irrevocably appoints Administrative Agent (or its designee) as Debtor’s
true and lawful attorney-in-fact, which appointment is hereby coupled with an
interest, with full power of substitution, in Administrative Agent’s name or
Debtor’s name or otherwise, for Administrative Agent’s sole use and benefit, but
at Debtor’s cost and expense, to exercise at any time and from time to time all
or any of the following powers with respect to all or any of the Collateral: (a)
to receive, take, endorse, assign and/or deliver any documents relating to the
Collateral; and (b) in general, to do all things necessary to perform the terms
of this Agreement and to take any action or proceedings that Administrative
Agent deems necessary or appropriate to protect and preserve Administrative
Agent’s security interest in the Collateral. In any event, however,
Administrative Agent’s exercise of or failure to exercise any such authority
shall in no manner affect Debtor’s liability to Administrative Agent hereunder
or in connection with the Indebtedness; Administrative Agent shall be under no
obligation or duty to exercise any of the powers hereby conferred upon
Administrative Agent; and Administrative Agent shall have no liability for any
act or failure to act in connection with any of the Collateral.

13.          Administrative Agent’s Powers and Limited Duties. Administrative
Agent shall have no liability or responsibility for any diminution in the value
of the Collateral from any cause whatsoever. Administrative Agent shall be under
no duty to collect any amount that may be or become due on any of the
Collateral, to redeem or realize on Collateral, to make any presentments,
demands or notices of protest in connection with any of the Collateral, to take
any steps necessary to preserve rights in any instrument, contract or lease
against third parties or to preserve rights against prior parties, to remove any
liens or to do anything for the enforcement, collection or protection of
Collateral, except to the extent, if any, that the Code requires Administrative
Agent to use reasonable care with respect to Collateral while in its possession.
Debtor agrees to pay all taxes, charges, transfer fees and assessments against
the Collateral and to do all things necessary to preserve and maintain the value
and collectibility thereof. On Debtor’s failure to so do, Administrative Agent
may, after giving Debtor written notice of its intention to do so, make such
payments and advance such sums on account thereof as Administrative Agent, in
its sole discretion, deems desirable. Debtor agrees to reimburse Administrative
Agent immediately upon demand for all such payments and advances plus interest
thereon at the maximum rate allowed by applicable law. All such amounts shall be
part of the Indebtedness.

14.          Construction, Definitions and Usage.

(a)   Defined Terms; UCC Terms. In addition to other words and terms defined in
this Agreement (including the Exhibits), the following terms have the following
meanings herein, unless the context expressly requires otherwise. The term
“business

5


--------------------------------------------------------------------------------




day” means any day other than a Saturday, Sunday or day on which commercial
banks are authorized to close under the laws of the State of New York or the
State of Georgia. The term “entity” means any individual, corporation,
partnership, joint venture, association, limited liability company, joint stock
company, trust, unincorporated organization, government, or any agency or
political subdivision thereof, or any other form of entity. The terms “includes”
and “including” and words of similar import are inclusive and not exclusive
terms, and are not intended to create any limitation. All defined terms apply to
both singular and plural forms, and all references to any gender include all
other genders. Terms used in this Agreement that are defined in the Uniform
Commercial Code as adopted in the State of Tennessee (the “Code”) shall have the
same meanings herein, except as otherwise expressly provided or amplified (but
not limited) herein.

(b)   Captions; Exhibits; Severability. The captions in this Agreement are for
convenience only, and in no way limit or amplify the provisions hereof. All
Exhibits and Schedules attached hereto are by reference made a part hereof. This
Agreement is severable, and the invalidity of any provision shall not affect any
other provision hereof.

(c)   References to Documents and Laws. All defined terms and references as to
any agreements, notes, instruments, certificates or other documents shall be
deemed to refer to such documents as they may from time to time be amended,
modified, renewed, extended, replaced, restated, supplemented or substituted.
Unless otherwise provided, all references to statutes and related regulations
shall include any amendments thereof and any successor statutes and regulations.

15.          General Provisions.

(a)   Notices. All notices and communications required under this Agreement
shall be given in accordance with the terms of the Credit Agreement.

(b)   Successors and Assigns. Debtor shall not assign its rights or delegate its
duties under this Agreement. Debtor’s covenants and agreements herein shall bind
Debtor’s successors and assigns and shall inure to the benefit of Administrative
Agent and its successors and assigns.

(c)   Amendments and Waivers. This Agreement may not be modified or amended
except in writing signed by Debtor and Administrative Agent, and none of its
provisions may be waived except in writing signed by Administrative Agent. [All
additional and/or substitute Collateral shall be added pursuant to an amendment
executed by Debtor and Administrative Agent in substantially the form attached
as Exhibit B.]  No waivers shall be implied, whether from any custom or course
of dealing or any delay or failure in Administrative Agent’s exercise of its
rights and remedies hereunder or otherwise. Any waiver granted by Administrative
Agent shall not obligate Administrative Agent to grant any further, similar, or
other waivers.

(d)   Remedies.  All remedies provided to Administrative Agent herein are
cumulative, in addition to all other remedies available to Administrative Agent
at law or

6


--------------------------------------------------------------------------------




in equity or otherwise, and the exercise or partial exercise of any such right
or remedy shall not preclude the exercise of any other right or remedy.

(e)   Governing Law.  This Agreement shall be construed in accordance with and
governed by the laws of the State of Tennessee (without regard to its rules on
conflicts of laws), except to the extent, if any, that the location of the
Debtor or the Collateral may require the application of other law to govern the
perfection of security interests in the Collateral.

(f)    Counterparts.  This Agreement may be executed in any number of
counterparts (by facsimile transmission or otherwise), and each shall be deemed
an original but all such counterparts shall constitute but one and the same
instrument.

(g)   Entire Agreement; No Oral Representations. This Agreement represents the
entire agreement between the parties hereto with respect to the subject matter
hereof, superseding any and all other agreements, promises or representations
existing prior to or made simultaneously with this Agreement.

ENTERED INTO as of the date first written above.

Lender:

 

 

 

Debtor:

 

 

 

 

 

 

 

 

 

 

SUNTRUST BANK

 

J. B HUNT TRANSPORT, INC.

 

 

 

 

 

By:

 

/s/ William H. Crawford

 

 

By:

 

/s/ Jerry W. Walton

 

Print Name:

 

William H. Crawford

 

 

Print Name:

 

Jerry W. Walton

 

Title:

 

Director

 

 

Title:

 

Chief Financial Officer

 

Address for Notices:

Address for Notices:

 

 

 

 

201 Fourth Avenue North, Second Floor

615 J.B. Hunt Corporate Drive

Nashville, TN 37219

Lowell, AR 72745

Telecopy #:615-748-5269

Telecopy #:479-820-8896

Telephone #:615-748-4629

Telephone #:479-820-8762

Attention: Bill Crawford

Attention: David Chelette

Email: bill.crawford@suntrust.com

Email: david_chelette@jbhunt.com

 

7


--------------------------------------------------------------------------------




 

EXHIBIT A

Debtor:

Administrative Agent/Secured Party:

 

 

J.B. Hunt Transport, Inc.

SunTrust Bank

615 J.B. Hunt Corporate Drive

201 Fourth Avenue North

Lowell, AR 72745

Nashville, Tennessee 37219

 

The Collateral includes, and Guarantor hereby grants to Administrative Agent a
security interest in and to, all of Guarantor’s right, title and interest in the
following property, all whether presently existing or hereafter acquired and
wherever located, and all additions, substitutions, replacements extensions,
amendments, attachments and accessions thereto:

1.             All trailers owned by Debtor which are described in Attachment
A-1, together with all substitutes therefore from time to time as supplemented
and amended pursuant to Exhibit B.

2.             All proceeds (including insurance proceeds) of any and all of the
foregoing and any insurance policies covering such Collateral.

8


--------------------------------------------------------------------------------




ATTACHMENT A-1

9


--------------------------------------------------------------------------------




[EXHIBIT B

AMENDMENT TO SECURITY AGREEMENT

This Security Agreement is entered into this        day
of                       , 20       by and between J.B. Hunt Transport, Inc.
(the “Guarantor”) and SunTrust Bank (the “Administrative Agent”).

RECITALS:

A.            Guarantor and Administrative Agent have previously executed that
certain Security Agreement dated as of September      , 2006 (as such may be
amended and/or restated from time to time, the “Security Agreement”).

B.            Guarantor and Administrative Agent desire to amend the Security
Agreement to add additional Collateral or to substitute Collateral as described
on Exhibit A to the Security Agreement.

NOW, THEREFORE, Guarantor and Administrative Agent agree as follows:

1.             Amendment of Collateral.  Guarantor and Administrative Agent
agree that Attachment A-1 to Exhibit A of the Security Agreement is hereby
amended by substituting the Attachment A-1 attached hereto in lieu of the prior
Attachment A-1.  The substitute Attachment A-1 attached hereto is hereby
incorporated by reference into the Security Agreement and the property therein
shall be Collateral as defined in the Security Agreement.

2.             No Other Amendment.  Except as specifically set forth herein, no
other amendment, modification or release is made pursuant to this Amendment.

IN WITNESS WHEREOF, the undersigned, by and through their duly authorized
officers hereby execute this Amendment as of the day and date first set forth
above.

 

J.B. HUNT TRANSPORT, INC.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

SUNTRUST BANK, as Administrative Agent

 

for Lenders

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

10


--------------------------------------------------------------------------------